UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7178



MICHAEL A. GOODE,

                                               Plaintiff - Appellant,

          versus

COMMONWEALTH OF VIRGINIA; PORTSMOUTH POLICE
DEPARTMENT; PORTSMOUTH CIRCUIT COURT,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-95-67)


Submitted:   January 11, 1996              Decided:   January 24, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Michael A. Goode, Appellant Pro Se. William Mark Dunn, Assistant
Attorney General, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying a

writ of prohibition. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Goode v. Virginia, No.
CA-95-67 (E.D. Va. July 31, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2